         Case 1:20-cv-10775-MLW Document 1 Filed 04/21/20 Page 1 of 32



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

________________________________________
                                                   )
CASA SYSTEMS, INC.,                                )
                                                   )
                        Plaintiff,                 )
                                                   )
               v.                                  )      Civil Action No.
                                                   )
GRANT BLOOM,                                       )
                                                   )
                        Defendant.                 )
                                                   )

                                     VERIFIED COMPLAINT

       1.      Casa Systems, Inc. (“Casa”) brings this action against its former employee, Grant

Bloom, seeking (i) the return of Casa’s confidential and proprietary information and to prevent

any further dissemination of that information, and (ii) to enforce Bloom’s non-competition, non-

solicitation, and confidentiality obligations, which Bloom violated by commencing employment

with a direct competitor of Casa as a salesperson working in the same territory that he served on

Casa’s behalf, jeopardizing Casa’s legitimate interests in protecting its customer goodwill and

confidential information.

       2.      While employed by Casa, Bloom had access to, and indeed was required to know

and to use, Casa’s highly sensitive confidential information, including pricing information,

current and former contracts, customer history, information on contract negotiation and pitches,

sales strategies, and other information concerning Casa’s customers and prospective customers

and its relationships with those companies and individuals.

       3.      On February 28, 2020, Bloom abruptly tendered his resignation. He did not

reveal to Casa that he had already accepted a position with Harmonic.
         Case 1:20-cv-10775-MLW Document 1 Filed 04/21/20 Page 2 of 32




        4.     Examination of Bloom’s emails shows that he sent highly confidential

information about Casa’s customers and Casa’s strategy with respect to them from his company

laptop to his personal email account.

        5.     Bloom’s actions violate his agreements with Casa, as well as the Defend Trade

Secrets Act, 18 U.S.C. §1831, et seq. (the “DTSA”), and the Massachusetts Trade Secrets Act,

Mass. Gen. L. c. 93, §42, et seq. Casa seeks an injunction and expedited discovery to protect its

interests in its customer goodwill and confidential information, and to prevent further irreparable

harm.

                                            PARTIES

        6.     Casa Systems, Inc. is a corporation organized and existing under the laws of the

State of Delaware, with its principal place of business at 100 Old River Road, Andover,

Massachusetts.

        7.     Upon information and belief, Grant Bloom is a citizen of the State of Maine.

                                JURISDICTION AND VENUE

        8.     This Court has original jurisdiction over this action under 28 U.S.C. §1332

because the parties are citizens of different states, and the matter in controversy exceeds $75,000

excluding interest and costs.

        9.     This Court also has federal question jurisdiction pursuant to 28 U.S.C. §1331,

because Casa asserts claims under the DTSA and the CFAA. Supplemental jurisdiction exists

over the remaining claims in this action pursuant to 28 U.S.C. §1367, because they are related to

and arise from the same set of operative facts as the DTSA and CFAA claims.

        10.    This Court has personal jurisdiction over Bloom, and venue is proper in this

District, because Bloom consented to the jurisdiction and venue of the federal and state courts

situated in Massachusetts when he signed his Non-Competition and Non-Solicitation Agreement

and his Assignment, Invention and Non-Disclosure Agreement with Casa. See Exhibit A, §2(h);

Exhibit B, §6(g).




                                               -2-
         Case 1:20-cv-10775-MLW Document 1 Filed 04/21/20 Page 3 of 32




                                              FACTS

       A.      Casa’s Business

       11.     Casa is a global leader in hardware and software for cable and mobile broadband

networks. Casa invents, designs, manufactures, and sells a full range of equipment and software

to assist cable and mobile providers in providing cost-effective, fast, innovative services to their

customers. Casa employs more than 950 individuals around the world.

       12.     The industry in which Casa operates is highly competitive, and Harmonic Inc. is a

direct competitor to Casa, providing hardware and software to the same potential customers as

alternatives to Casa’s products. On information and belief, Harmonic employs over 1,300

individuals globally.

       13.     Bloom worked for Casa from its headquarters in Andover, Massachusetts, where

he worked for more than nine years. Throughout his employment, he was responsible for sales

to customers located in the Caribbean and Latin America, a region referred to as “CALA,” which

in Casa’s usage includes 25 countries from Mexico south, including Brazil, Argentina, Colombia,

Chile, and others.

       14.     In 2019, customers in the CALA region made up approximately 8.5% of Casa’s

more than $282 million in revenue.

       15.     Casa’s team for the CALA region consisted of four sales employees, including

Bloom, and approximately ten engineers. Bloom was personally responsible for Casa’s largest

accounts in the region, and also oversaw the rest of the team, with overall responsibility for sales

performance in the region.

       16.     Casa uses an application called SalesForce to store all pricing and customer

information. Although access to SalesForce was restricted, Bloom had full access to the tool for

information concerning sales and prospects within the CALA region. He thus had access to all

price files, all current and former customer contracts, RFPs, responses to RFPs, customer

preferences, and contact information for every customer in the CALA region.




                                                -3-
          Case 1:20-cv-10775-MLW Document 1 Filed 04/21/20 Page 4 of 32




       17.     Casa also stores sales presentations, customer quotes, and other information in a

shared network folder (the “OneDrive”). Access to information on the OneDrive is also

password-protected, but Bloom again had full access to those folders, both from his office desk

and remotely by logging in to Casa’s network from outside.

       18.     As a regional vice president, Bloom attended weekly global sales calls hosted by

Alfred de Cardenas, the head of global sales for Casa, and so was aware of major deals and

customers outside the CALA region as well.

       19.     Casa has developed its pricing and customer information and market and pricing

analyses through the investment of significant time and resources. This information is not

available to the public. It is safeguarded with, among other things, password-protected access,

and by restricting access to only those employees with a need to know the information. If

disclosed, this information would give any Casa competitor, certainly including Harmonic, an

unfair competitive advantage.

       B.      Bloom’s Employment with Casa

       20.     Bloom was hired effective January 10, 2011, as Director of Sales – CALA. In

December, 2014, he was promoted to Regional Vice President of Sales – CALA. His title

changed in January 2020 to Account Vice President – CALA, but his compensation did not

change.

       21.     In his sales role, Bloom oversaw three other sales employees working in the

CALA region. He had responsibility for dozens of contract negotiations, contracts, and meetings

with key customers. He engaged in weekly sales calls where customer demos and sales forecasts

were discussed, traveled frequently to South America to meet both with his own accounts and

with customers assigned to other sales representatives, and engaged in frequent conference calls

to discuss customer information. He received daily reports, updates, and strategic analyses on

customers in the CALA region. He was also intimately involved in pricing, acting as the liaison

between the CALA sales team and Casa’s finance department to obtain approval for prices




                                              -4-
         Case 1:20-cv-10775-MLW Document 1 Filed 04/21/20 Page 5 of 32




offered to customers. He also regularly prepared and managed the process of responding to

requests for proposals (“RFPs”) from large customers in the region.

       22.      Bloom also managed a number of Casa’s largest CALA accounts day-to-day,

maintaining relationships with those customers and engaging in weekly strategic sales calls to

discuss pricing, RFPs, customer accounts, and other confidential information.

       C.       Bloom’s Post-Employment Contractual Obligations

       23.      In addition to password protection and other restrictions on access to its

confidential information, Casa also requires certain employees who gain access to that

information to agree to covenants to maintain its confidentiality, not to misappropriate it, and not

to misuse it on behalf of a competitive business.
       24.      Specifically, as a condition of employment, Bloom signed the Non-Competition

and Non-Solicitation Agreement, a true and accurate copy of which attached as Exhibit A.

       25.      That Agreement contains post-employment restrictive covenants designed to

protect Casa’s goodwill, its customer and employee relationships, and its confidential

information. Specifically, Bloom promised not to accept employment with a competitor for one

year after the end of his employment with Casa:

       While the Employee is employed by the Company and for a period of one year after the
       termination or cessation of such employment for any reason, Employee will not directly
       or indirectly . . . [e]ngage in any business or enterprise . . . that is competitive with the
       Company’s business, including but not limited to any business or enterprise that develops,
       manufactures, markets, licenses, sells or provides any product or service that competes
       with any product or service . . . [of] the Company while the Employee was employed by
       the Company.

Ex. A, §1(a).
       26.      Bloom further acknowledged that these restrictions “are necessary for the

protection of the business and goodwill of the Company and are considered by the Employee to

be reasonable for such purpose.” Id. §2(g). He agreed that if he were to breach his promise,

doing so “is likely to cause the Company substantial and irrevocable damage which is difficult to

measure.” Id.


                                                -5-
         Case 1:20-cv-10775-MLW Document 1 Filed 04/21/20 Page 6 of 32




       27.       Also as a condition of employment, Bloom entered into the Assignment,

Invention and Non-Disclosure Agreement attached hereto as Exhibit B. That Agreement defines

protected Proprietary Information to mean information “of a private, secret or confidential nature

concerning the Company’s business, business relationships or financial affairs,” including “by

way of illustration”:

       Inventions, products, processes, methods, techniques, compositions, compounds, projects,
       developments, plans, research data, clinical data, financial data, personnel data, computer
       programs, customer and supplier lists, and contacts at or knowledge of customers or
       prospective customers of the Company.
Ex. B, §1(a) (emphasis added). Bloom promised that he:

       will not disclose any Proprietary Information to any person or entity other than
       employees of the Company or use the same for any purposes (other than in the
       performance of his duties as an Employee of the Company) without written approval by
       an officer of the Company, either during or after his employment with the Company,
       unless and until such Proprietary Information has become public knowledge without fault
       by the Employee.
Id.

       28.       Bloom further agreed that any documents containing Proprietary Information

“shall be and are the exclusive property of the Company, and that any such materials “shall be

delivered to the Company, upon . . . termination of his employment.” Id. §1(b). He further

promised that he would “not retain any such materials or copies thereof or any such tangible

property.” Id.

       29.       In addition to asking employees to sign the Agreements, which contains

covenants that protect Confidential Information and require the return of Casa’s property upon

termination, Casa takes the following measures to protect its confidential and trade secret
information: (a) prohibiting the use of Casa materials for purposes not directly related to its

business, or the removal or borrowing of its property without permission; (b) using badge IDs to

restrict access to and within its facilities; (c) prohibiting the use of its computer systems for non-

company purposes; (d) restricting access to its computerized information through the use of




                                                 -6-
         Case 1:20-cv-10775-MLW Document 1 Filed 04/21/20 Page 7 of 32




passwords; and (e) restricting access to its computerized company information based on each

individual employee’s “need to know” the particular information.

       D.      Bloom’s Resignation and Immediate Employment with Harmonic

       30.     Bloom discussed employment with Harmonic while he was still employed by

Casa. Harmonic eventually sent him an offer letter dated February 24, 2020, a copy of which is

attached as Exhibit C. Harmonic offered Bloom a position as “Senior Director, Cable Business

Development, LATAM.” On information and belief, “LATAM” is an acronym for Latin

America, and the territory for which Bloom is now responsible on behalf of Harmonic overlaps

substantially and perhaps entirely with the territory in which he worked for Casa. Harmonic

offered Bloom an annual base salary of $160,000, plus an opportunity to earn commissions with

a target of an additional $160,000 per year. He also received restricted stock representing 9,500

shares of Harmonic’s stock.
       31.     Upon information and belief, Harmonic was willing to make this generous offer

to Bloom to work in its LATAM territory because of his network of contacts and customer

relationships and his knowledge concerning those customers and prospective customers, all of

which he had developed over nine years on behalf of Casa.

       32.     On February 28, 2020, Bloom gave notice of his resignation. He did not reveal

that he had accepted a position at Harmonic, much less that he had accepted a position in sales

with a substantially similar territory to the region he had worked in for Casa. He did not return

to work after February 28, and upon information and belief immediately began work on behalf of

Harmonic, though the termination of his employment with Casa did not become effective until

March 13, 2020.

       33.     Harmonic is a direct competitor of Casa’s, in the CALA/LATAM region and

elsewhere in the world. Harmonic sells products and services that the market views as

alternatives to products and services offered by Casa.

       34.     In particular, Harmonic and Casa currently are competing in response to a request

for proposal from Claro Brazil, a large provider of telecommunications services in more than


                                               -7-
         Case 1:20-cv-10775-MLW Document 1 Filed 04/21/20 Page 8 of 32




2,000 cities in Brazil. Overall, Claro provides such services in some 16 Central and South

American countries. Casa and Harmonic are competing to provide cable modem termination

systems (“CMTS”), including both the products and associated services, to Claro. CMTS is at

the core of Casa’s product offering. Claro is just one of many customers in the CALA region

that are regularly in the market for products and services provided by Casa and Harmonic.

       35.     Bloom has long been aware that Casa and Harmonic are competitors, as a result

of his nine years of employment with Casa. He regularly listed Harmonic as a competitor in

sales charts that he prepared for internal Casa presentations over several years.

       36.     The services that Bloom is now providing to Harmonic and on its behalf violate

the post-employment obligations he owes to Casa, and pose a significant risk that Proprietary

Information and trade secrets have been or will be used to aid in or create unfair competition

favoring Harmonic.

       E.      Bloom’s Unauthorized Possession of Casa’s Proprietary Information

       37.     At the time of his resignation and hire by Harmonic, Bloom had a Casa laptop in

his possession and a Casa Systems email account.

       38.     Review of Bloom’s Casa email account, which Casa conducted after learning that

Bloom had accepted employment at Harmonic, revealed that he has been sending Casa’s

Proprietary Information to his personal email address for years, including hundreds of slides and

spreadsheets showing Casa’s sales performance, its performance against its competition, market

share, strengths and weaknesses, outlook for the coming year, and key customer contacts and

organizational charts.

       39.     For example, on September 4, 2019, Bloom sent a spreadsheet to his personal

email address with a draft of materials for an upcoming sales meeting. The email and a redacted

version of some of the spreadsheet Bloom sent to himself is attached as Exhibit D. These

excerpts list the “Top 3 Strategic GROWTH Opportunities for Casa (2020-2022),” detailing for

each the opportunity, the customer name, the expected spend, potential revenue, Casa’s “key

differentiator,” what Casa needed to do to meet the customer need, and the names of responsible


                                                -8-
           Case 1:20-cv-10775-MLW Document 1 Filed 04/21/20 Page 9 of 32




individuals at the customer. The page attached as Exhibit D list these top opportunities for cable

products; other worksheets in the same document provided similar information as to “fixed

products,” “4G 5G Radio Access Products,” and “5G Core Product.” There was no legitimate

business reason for Bloom to have sent this highly confidential document to his personal email

address.

       40.     On February 18, 2020, just six days before the Harmonic offer letter and ten days

before he gave notice of his resignation, Bloom exchanged emails with Claro Brazil’s Purchasing

and Supply Manager concerning Casa’s ability to participate in the CMTS project referred to

above. See Exhibit E. The email includes the name and email address of the Claro manager,
who copied two other Claro employees on his response to Bloom. The following day, February

19, Bloom forwarded the exchange to his personal email address. There was no legitimate

business reason for Bloom to have done so.

       41.     RVM continues to conduct an investigative analysis of the Casa laptop used by

Bloom. So far, the total invoiced cost to Casa for these services is $3,500.00.

                                             COUNT I

                                   BREACH OF CONTRACT

       42.     Casa hereby realleges and incorporates by reference the allegations in Paragraphs

1-41, above.

       43.     The Agreements that Bloom entered into with Casa, attached as Exhibits A and B,

are valid and enforceable contracts.

       44.     Casa performed all of its duties and obligations under those Agreements.

       45.     The post-employment restrictions contained in the Agreements are reasonable in

both scope and duration, and reasonably necessary to protect Casa’s legitimate interests in the

confidentiality of its proprietary business information and trade secrets, as well as its business

relationships, customer goodwill, and other legitimate business interests.




                                                -9-
         Case 1:20-cv-10775-MLW Document 1 Filed 04/21/20 Page 10 of 32




       46.     Bloom breached his contractual obligations to Casa by providing services to and

on behalf of Harmonic, and by taking and failing to return Casa’s information upon his

resignation.

       47.     As a result of these breaches of contract, Casa has been irreparably injured, and

continues to face irreparable injury. Casa is threatened with losing the value of its confidential

information and certain customer relationships and goodwill. Casa also has suffered monetary

injury as a result of Bloom’s breach, in an amount to be proved at trial.

                                            COUNT II

                     VIOLATION OF DEFEND TRADE SECRETS ACT

       48.     Casa hereby realleges and incorporates by reference the allegations in Paragraphs

1-41, above.

       49.     Casa possesses information of independent economic value that is not available to

the public, not readily ascertainable by proper means, and could convey an economic benefit to

another person that obtains it.

       50.     This information constitutes a trade secret.

       51.     Casa undertakes reasonable measures to maintain the secrecy of its trade secrets,

including: (a) asking employees to sign the Agreements, which contain covenants that protect

Proprietary Information and require the return of Casa property upon termination; (b) prohibiting

the use of Casa materials not directly related to its business, or the removal or borrowing of its

property without permission; (c) using badge IDs to restrict access to and within its facilities; (d)

prohibiting the use of its computer systems for non-company purposes; (e) restricting access to

its computerized information through the use of passwords; and (f) restricting access to its

computerized company information based on each individual employee’s “need to know” the

particular information.

       52.     Bloom had substantial and on-going access to Casa’s trade secrets as a result of

and during the course of his employment with Casa.




                                                - 10 -
        Case 1:20-cv-10775-MLW Document 1 Filed 04/21/20 Page 11 of 32




       53.     Upon information and belief Bloom took Casa’s trade secrets with him and failed

to return that information for the benefit of Harmonic and to unjustifiably interfere and unfairly

compete with Casa’s business.

       54.     Despite Casa’s best efforts, Bloom has not returned all of the protected,

confidential, and/or trade secret information.

       55.     By misappropriating and/or using Casa’s trade secrets, Bloom has created an

unfair advantage for Harmonic in competing with Casa, including targeting Casa’s customers,

and Harmonic has acquired a valuable roadmap for poaching Casa’s customer relationships and

goodwill, at Casa’s expense.

       56.     Bloom has misappropriated Casa’s trade secrets through willful, malicious, and

improper means.

       57.     Bloom’s actions constitute a willful and malicious violation of the DTSA, 18

U.S.C.A. § 1839, et seq.

       58.     As a result of Bloom’s violation of the DTSA, Casa has been injured and will

continue to be damaged by losses of, among other things, customers, revenues, valuable

proprietary information and goodwill.

                                           COUNT IV

               VIOLATION OF MASSACHUSETTS TRADE SECRETS LAW

       59.     Casa hereby realleges and incorporates by reference the allegations in Paragraphs

1-57, above.

       60.     Bloom’s conduct as described herein constitutes a misappropriation of a trade

secret within the meaning of Mass. Gen. L. c. 93, §42.

       61.     Bloom has misappropriated Casa’s trade secrets through willful, malicious, and

improper means.

       62.     Bloom’s actions constitute a willful and malicious violation of the Massachusetts

Trade Secrets Act, Mass. Gen. L. c. 93, §§42-42G.




                                                 - 11 -
         Case 1:20-cv-10775-MLW Document 1 Filed 04/21/20 Page 12 of 32




       63.     As a result of Bloom’s violation of the Massachusetts Trade Secrets Act, Casa has

been injured and will continue to be injured by losses of, among other things, investments in its

trade secrets, customers, revenues, valuable proprietary information and goodwill.

                                    PRAYER FOR RELIEF

       WHEREFORE, Casa seeks judgment in its favor and an Order against Defendant Bloom

that grants the following relief:

               (a)     Permanently enjoining Bloom and all parties in active concert or

                       participation with him from directly or indirectly: i) using or disclosing

                       any of Casa’s confidential, proprietary and/or trade secret information; ii)

                       working on behalf of Harmonic during the period of his noncompetition

                       agreement; iii) soliciting Casa clients with whom Bloom worked or about

                       which he acquired Proprietary Information during his employment with

                       Casa; or iv) otherwise engaging in any conduct which violates Bloom’s

                       Non-Competition and Non-Solicitation Agreement or his Assignment,

                       Invention and Non-Disclosure Agreement;

               (b)     Ordering Bloom and all parties in active concert or participation with him

                       to return to Casa all originals and copies of all files, devices and/or

                       documents that contain or relate to Casa’s confidential and proprietary

                       information, including without limitation, all computers, electronic media,

                       data, iPhones and electronic storage devices;

               (c)     Ordering Bloom to produce for inspection and imaging all computers and

                       other electronic storage devices and email and cloud storage accounts

                       belonging to, under the control of, accessible to, or operated by Bloom, or

                       which may contain Casa Confidential Information, including but not

                       limited to grantbl02@yahoo.com and gbloom5666@gmail.com.

               (d)     Awarding Casa actual, incidental, compensatory, and consequential

                       damages to be proven at trial;


                                               - 12 -
        Case 1:20-cv-10775-MLW Document 1 Filed 04/21/20 Page 13 of 32




              (e)       Awarding Casa exemplary or punitive damages pursuant to the DTSA, 18

                        U.S.C. § 1831, et seq., for Bloom’s willful and malicious conduct;

              (f)       Awarding Casa damages assessed under the DTSA, 18 U.S.C. § 1831, et

                        seq., including compensatory damages, unjust enrichment or restitution

                        damages (disgorgement for ill-gotten gains) and reasonable royalty

                        damages;

              (g)       Awarding Casa damages assessed under the Massachusetts Trade Secrets

                        Act, including compensatory damages, unjust enrichment or restitution

                        damages (disgorgement for ill-gotten gains) and reasonable royalty

                        damages;

              (h)       Awarding Casa its costs and expenses incurred herein, including

                        reasonable attorneys’ fees and interest; and

              (i)       Awarding Casa such further relief as the Court deems just and appropriate.

                                REQUEST FOR A JURY TRIAL

       Casa requests a trial by jury on all claims so triable.


                                                         Respectfully submitted,

                                                         CASA SYSTEMS, INC.

                                                         By its attorneys,



                                                         /s/ Mark W. Batten
                                                         Mark W. Batten, BBO No. 566211
                                                         PROSKAUER ROSE LLP
                                                         One International Place
                                                         Boston, MA 02110-2600
                                                         Tel.: 617.526.9600
                                                         Fax: 617.526.9899


Dated: April 21, 2020




                                                - 13 -
Case 1:20-cv-10775-MLW Document 1 Filed 04/21/20 Page 14 of 32
Case 1:20-cv-10775-MLW Document 1 Filed 04/21/20 Page 15 of 32




             TAB A
Case 1:20-cv-10775-MLW Document 1 Filed 04/21/20 Page 16 of 32
Case 1:20-cv-10775-MLW Document 1 Filed 04/21/20 Page 17 of 32
Case 1:20-cv-10775-MLW Document 1 Filed 04/21/20 Page 18 of 32
Case 1:20-cv-10775-MLW Document 1 Filed 04/21/20 Page 19 of 32




              TAB B
Case 1:20-cv-10775-MLW Document 1 Filed 04/21/20 Page 20 of 32
Case 1:20-cv-10775-MLW Document 1 Filed 04/21/20 Page 21 of 32
Case 1:20-cv-10775-MLW Document 1 Filed 04/21/20 Page 22 of 32
Case 1:20-cv-10775-MLW Document 1 Filed 04/21/20 Page 23 of 32
Case 1:20-cv-10775-MLW Document 1 Filed 04/21/20 Page 24 of 32




              TAB C
               Case 1:20-cv-10775-MLW Document 1 Filed 04/21/20 Page 25 of 32




February 24, 2020


Grant Bloom


Dear Grant,

I am pleased to offer you the position of Senior Director, Cable Business Development, LATAM, reporting directly to Gil Katz,
Senior Vice President, Cable Access Business Operations.

You will receive a starting bi-weekly salary of $6,153.85, which equates to $160,000.00 on an annualized basis (for
computational purposes only).

You will be eligible to participate in the 2020 Sales Commission Plan with a (prorata) annual commission target of $160,000.00.

All of the above amounts are subject to federal and state tax withholdings.

Also, upon commencement of your employment, you will receive 9,500 restricted stock units (RSU’s), each unit representing
one share of Harmonic Common Stock, subject to approval by the Compensation and Equity Ownership Committee of the
Board of Directors. These RSU’s will vest incrementally over a two year period. More details to follow.

Harmonic offers a comprehensive benefits package which includes health and welfare plans, a 401(k) savings plan, and an
employee stock purchase plan. We reserve the right to modify or change our benefits at any time in our sole discretion. We
will provide you with additional information regarding our complete list of fringe benefits during your orientation session.

Before starting, you must sign the Company’s At-Will Employment, Confidential Information, Invention Assignment, and
Arbitration Agreement and bring documentation for completion of the I-9 (employment verification) form. Your employment with
Harmonic is at-will, which means either party can choose to terminate the relationship at any time for any reason whatsoever,
with or without cause.

This offer of employment is valid until the close of business on February 26,2020, contingent upon the satisfactory completion
of reference checks and a background check. Please let us know of your acceptance by signing one copy of this offer letter
and returning it to us via email to Victoria Wagadarikar Victoria.Wagadarikar@harmonicinc.com
.

Grant, I look forward to you accepting our offer and becoming a member of our team!



Sincerely,




Nimrod Ben-Natan
Senior Vice President and General Manager, Cable Access Business
Harmonic, Inc.
                                                   Acceptance:



                                                                   Grant Bloom

                                                                   Anticipated Start Date:




              Harmonic Inc.   4300 North First Street, San Jose, CA 95134   •   T +1 408 542 2500   F +1 408 542 2511   •   www.harmonicinc.com
Case 1:20-cv-10775-MLW Document 1 Filed 04/21/20 Page 26 of 32




             TAB D
Case 1:20-cv-10775-MLW Document 1 Filed 04/21/20 Page 27 of 32
Case 1:20-cv-10775-MLW Document 1 Filed 04/21/20 Page 28 of 32
Case 1:20-cv-10775-MLW Document 1 Filed 04/21/20 Page 29 of 32
Case 1:20-cv-10775-MLW Document 1 Filed 04/21/20 Page 30 of 32




              TAB E
Case 1:20-cv-10775-MLW Document 1 Filed 04/21/20 Page 31 of 32
Case 1:20-cv-10775-MLW Document 1 Filed 04/21/20 Page 32 of 32
